DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use generic placeholders – “source” and “mechanism,” in this case – that are coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are: 
The “first deposition or processing source” of claims 1 and 11;
The “first deposition or processing mechanism” of claims 1 and 11;
The “first substrate moving mechanism” of claims 1 and 11;
The “another substrate moving mechanism” of claims 1 and 11;
The “first transfer mechanism” of claims 1 and 11;
The “holding mechanism” of claims 4 and 14;
The “second transfer mechanism” of claims 8 and 17;
The “second deposition or processing source” of claims 8 and 17;
The “second deposition or processing mechanism” of claims 8 and 17;
The “second substrate moving mechanism” of claims 8 and 17.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The first and second deposition or processing sources will each be interpreted as either sputtering sources or gas distribution plates in accordance with paragraph [0057].
The first and second deposition and processing mechanisms are not defined by the specification, thereby prompting 112a and 112b rejections.
The first and second substrate moving mechanisms will each be interpreted as an arm (105) in accordance with paragraph [0054] and Figure 1B.
The another substrate moving mechanism will be interpreted as an arm (506) in accordance with paragraph [0065] and Figure 5B.
The first and second transfer mechanisms are not defined by the specification, thereby prompting 112a and 112b rejections.
The holding mechanism will be interpreted as one or magnets in accordance with paragraph [0054].
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
The claim set is laden with grammatical errors, specifically errors in which the requisite space between two words has been elided. As two examples, the third to last line of claim 1 includes the term “cassetterelative,” and claim 4 uses the term “ina.” Correction is required.
Claim 8 is objected to for a grammatical error. The second line reads, “a second process chamber couples to the transfer chamber.” The adverb that ought to be inserted between “chamber” and “couples.” 
Relatedly, in the first line of claim 9, that ought to be inserted between “chamber” and “couples,” as well.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 11, as well as their dependents, are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Claims 1, 8, 11, and 17 recite the features of first and second deposition or processing mechanisms, as well as first and second transfer mechanisms, all of which are being interpreted under 112f. However, in each instance of their respective recitations, the specification fails to enumerate the structure for performing their attendant functions of deposition/processing and transfer. Without any disclosure of structure, materials, or acts for performing the codified functions, one cannot conclude the inventor was in possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):


Claims 1 and 11, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims 1, 8, 11, and 17 recite the features of first and second deposition or processing mechanisms, as well as first and second transfer mechanisms, all of which are being interpreted under 112f. However, in each instance of their respective recitations, the written description fails to disclose the corresponding structure, materials, or acts for performing the entirety of associated function being claimed. As such, because these terms do not link to a specific structure, their content is indeterminate. To expedite prosecution, the examiner will accept the prior art disclosure of a mechanism capable of facilitating deposition or processing as satisfying the recitation of first and second deposition or processing mechanisms. The examiner will accept the prior art disclosure of a mechanism capable of moving a substrate between transfer and process chambers as satisfying the recitation of first and second transfer mechanisms. 
Separately, claims 1 and 11 are rejected under 35 U.S.C. 112(b) as being indefinite. Both of these claims recite a “deposition or processing source…configured to deposit material…or process substrates.” It is unclear if the deposition source and processing source are distinct entities, whereby only the former can deposit material and only the latter can processes substrates, or if each is capable of both recited functions. Clarification is required. 
Claims 4 and 14 are rejected under 35 U.S.C. 112(b) as being indefinite. These claims recite a substrate carrier, but it is unclear how this carrier relates to those features executing the same function that have already been recited, e.g., the cassette, the substrate moving mechanism, and the transfer mechanism. Is the substrate carrier of sub-component of any of these units, and if so, which one? Clarification is required. The examiner will accept the prior art disclosure of a cassette or transfer mechanism comprising a “carrier” as satisfying the contested limitation.
Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite. This claim defines the nonce term, “holding mechanism,” as “magnetic force.” However, this is an unsatisfactory definition, as “magnetic force” does not constitute a structure of the apparatus. It should be noted that the specification contemplates the use of magnets to generate the aforementioned force, and the examiner prescribes directly claiming the structure of magnets rather than attempting to codify the effect of said magnets. 
Claims 7 and 16 are rejected under 35 U.S.C. 112(b) as being indefinite. Both of these claims name a “larger external force” as the entity responsible for breaking the substrate carrier’s “confinement.” Firstly, the scope of the “confinement” is indeterminate – to what entity or region is the carrier confined? Secondly, the content of the “external force” is undefined 
Claims 8 and 17, as well as their dependents, are rejected under 35 U.S.C. 112(b) as being indefinite. Both claim 8 and 17 recite a “deposition or processing source…configured to deposit material…or process substrates.” It is unclear if the deposition source and processing source are distinct entities, whereby only the former can deposit material and only the latter can processes substrates, or if each is capable of both recited functions. Clarification is required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-3, 6, 8-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Fan, US 2009/0169341, in view of Hughes et al., US 5,215,420.
Claims 1, 11, 9-10, 18-19: Fan discloses a processing system, comprising (Fig. 1):
A first process chamber (102), including:
A first gas distributor, i.e., “deposition source,” configured to deposit a material [0036];
A first substrate moving mechanism, i.e., rollers (111), configured to hold and convey substrate in and out of the chamber [0027];
A transfer chamber (113) that couples to the first process chamber, including:
A cassette (212) configured to hold one or more substrates [0027];
A substrate moving/transfer mechanism (211) configured to move a substrate between the process and transfer chambers; 
A load lock (101) connected to the transfer chamber [0021];
Wherein the load locks enable the loading of the substrates to the transfer chamber. 
Regarding the feature of “another moving mechanism,” absent further clarification, this can be taken as a roller facilitating the translation of Fan’s cassette.
Lastly, Fan is silent regarding the use of a gate valve to mediate between the load lock and transfer chambers, yet this technique is known. Hughes, for instance, disposes a gate valve (G3) between a load lock chamber (3) and the adjacent 
Claims 2, 12: Fan depicts multiple process chamber, as well as units (101) that can be interpreted as transfer chambers. Further, it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art (St. Regis Paper Co. v. Bemis Co., 193 USPQ 8).
Claims 3, 13: Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining the patentability of the apparatus (Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969)).
Claims 6, 15: Fan avails rollers to translate the cassette through the processing chamber rather than “chains.” As these instruments fulfill the same objective, it is the position of the Office that they constitute art recognized equivalents for the purpose of shifting the position of a cassette, where each is obvious over the other.
Claims 8, 17: Fan provides a second processing chamber (103) outfitted with the same components as the first. 
Claims 4-5, 7, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Fan in view of Hughes, and in further view of Higashisaka et al., US 2010/0129539.
Fan does not address magnetic affixment, but Higashisaka proposes the use of magnets (82) to facilitate substrate securement [0038]. It would have been obvious to integrate magnets and the mechanism of magnetic force within the system of Fan to achieve the predictable result of securing substrate during transfer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN K FORD whose telephone number is (571)270-1880. The examiner can normally be reached on 11-7:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh, can be reached at 571 272 1435. The fax phone number for the organization where this application or proceeding is assigned is 571 273 8300.
/N. K. F./
Examiner, Art Unit 1716
/KARLA A MOORE/      Primary Examiner, Art Unit 1716